Citation Nr: 0735774	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-39 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Friend


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 1976 to October 1976.  The appellant also had service in 
the Tennessee Army National Guard from December 1975 to June 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current case.  The hearing was scheduled and subsequently 
held at the Nashville RO in January 2005.  The appellant and 
a friend testified at that time, and the hearing transcript 
is of record.


FINDING OF FACT

The evidence of record is against a finding that a current 
low back disorder is related to National Guard service or a 
period of active duty for training.  


CONCLUSION OF LAW

A chronic low back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.    
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

However, the advantage of this evidentiary presumption does 
not extend to periods of ACDUTRA or INACDUTRA.   Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board 
did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

Service connection may, however, still be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

As a preliminary matter, a notation on the appellant's DD-214 
form shows that he served on active duty for training from 
July 1976 to October 1976.  See 38 C.F.R. § 3.6(c)(3) (full-
time duty performed by members of the National Guard of any 
State constitutes active duty for training).  Accordingly, 
the above-referenced presumptions of soundness, aggravation 
and the chronic disease presumption for arthritis do not 
apply in this case.  

The appellant contends that he sustained a low back injury as 
a result of his participation in basic training.  
Specifically, the appellant testified in January 2005 that he 
injured his back "running and jumping ditches and foxholes . 
. ."  The appellant also testified that he was put on 
profile at that time, but that he completed basic training 
with the help of a "considerate" sergeant.  However, the 
appellant noted that he has had low back problems since this 
incident.

Immediately following discharge from ACDUTRA, the appellant 
indicated that he had difficulty walking and running, and 
that he would lose control of his back muscles.  He also 
noted that he "didn't know when I had bowel movements."  He 
later worked for 31 years at Midland Brakes, where he lifted 
brake components not weighing more than 20 pounds.  He 
admitted to having a work-related back injury.  

At the time of the hearing, the appellant indicated that he 
experienced constant spasms and numbness for which he was 
prescribed a variety of medications.  The appellant 
acknowledged that he spent over 20 years in the Army National 
Guard, and during that time, he participated in weekend 
drills and physical training exercises.  The appellant also 
admitted to injuring his back in a 1995 motor vehicle 
accident.   

The appellant's friend testified that she knew the appellant 
prior to his entrance into service.  She indicated the 
appellant had problems with his back following his discharge 
from ACDUTRA in 1976, and that she would rub his back when he 
went "through his suffering."

The Board has reviewed all of the evidence of record in this 
case.  The appellant was afforded a clinical evaluation and 
physical examination in December 1975 prior to enlistment in 
the Army National Guard.  The clinical evaluation was normal.  
The appellant described his health at that time as "good," 
and provided a medical history in which he specifically 
denied ever having recurrent back pain, arthritis, 
rheumatism, or bursitis, or bone, joint, or other deformity.  

Service medical records (SMRs) associated with the claims 
file show that the appellant sought care at the troop medical 
clinic in July 1976 while on active duty for training after 
reporting low back pain.  A history of back pain was noted.  
The appellant indicated that he injured his back while 
lifting a duffel bag, and that the pain persisted for 
approximately one week.  X-rays of the lumbosacral spine 
taken at that time were interpreted to show normal alignment 
of the vertebral body heights, interspaces, and posterior 
elements.  The sacroiliac joints were normal.  The examiner 
diagnosed the appellant as having low back strain.  The 
appellant was prescribed ice treatment and flexion exercises.  

The appellant was also afforded a clinical evaluation and 
physical examination in September 1976 prior to discharge 
from active duty for training.  The clinical evaluation was 
normal, and there were no references to a back injury noted.  
The appellant described his health at that time as "good," 
but provided a medical history in which he admitted to having 
recurrent back pain.

The Board notes that the appellant underwent multiple 
periodic physical examinations during his Army National Guard 
service.  Physical examinations conducted in July 1980, 
November 1984, January 1989, and February 1993 were normal.  
No references to a back injury were contained in these 
examination reports.  In fact, the appellant indicated in the 
February 1993 medical history report that he did not 
currently have nor did he ever have recurrent back pain, 
arthritis, rheumatism, or bursitis, or bone, joint, or other 
deformity.

In February 1996, the appellant indicated in an annual 
medical certificate that he had lower back pain and that he 
took "pain pills" at that time.  The appellant stated that 
his lower back pain stemmed from a 1995 motor vehicle 
accident.  Approximately one month later, in March 1996, the 
appellant underwent another clinical evaluation and physical 
examination.  The clinical evaluation was essentially normal.  
The appellant described his health at that time as "good," 
and provided a medical history in which he specifically 
denied ever having recurrent back pain, arthritis, 
rheumatism, or bursitis, or bone, joint, or other deformity.  
He acknowledged that he injured his back in a November 1995 
motor vehicle accident, that he wore back support, and that 
he was under the care of Dr. Griffey.

The Board notes that numerous post-service private treatment 
records are associated with the claims file, but that many of 
the records are duplicative or are unrelated to the current 
claim.  For instance, many of the records deal with requests 
for prescription refills, laboratory bloodwork results, and 
correspondence pertaining to missed appointments.  Those 
records which are relevant to the current claim, on the other 
hand, link the appellant's low back pain to work-related 
injuries or home accidents, and not to any incident during 
ACDUTRA. 

The first pertinent post-service treatment note is dated 
August 1997.  At that time, the appellant sought private 
medical treatment for low back pain.  The appellant indicated 
that he experienced low back pain for a period of seven 
months which radiated down both legs.  The pain was greater 
on the left side and was exacerbated by standing and walking.  
The appellant also reported paresthesias in both legs while 
walking, but denied any weakness or falls.  In addition, the 
appellant admitted to a work-related back injury in December 
1996.  Litigation for the work-related injury was pending at 
the time of the examination.  The appellant was diagnosed as 
having vertebrogenic back pain as well as degenerative disc 
disease (DDD) of the lumbar spine.  

The Board observes that a February 1998 letter from W. 
Griffey, M.D., appellant's family physician, to the Tennessee 
Department of Labor, Worker's Compensation Division stated:

I believe that Mr. [redacted] has current 
back problems which are a direct result 
of an incident at work on December 4, 
1996 in which he was pulling parts from 
a bin.  I believe that these current 
back problems aggravated or exacerbated 
a previous condition.

The Board further notes that in June 1998, R. Christopher, 
M.D. of the University of Tennessee Medical Group, Inc. 
opined that the appellant continued to show evidence of a 
chronic lumbosacral myofascial strain with severe 
psychophysiologic symptom magnification secondary to 
depression.  Dr. Christopher stated that:

In my opinion, based on the history and 
my review of his reports from other 
doctors, the cause of the lumbosacral 
myofascial strain was the injury which 
occurred at work on December 3, 1996.

In December 1998, the appellant underwent physical therapy 
treatment at the Christian Orthopedic and Sports Medicine 
Clinic for back pain.  A record from his initial visit 
showed that the appellant worked for Haldex Brake Products.  
The Board notes that the appellant's military service is not 
mentioned in the initial treatment record, and there are no 
other physical therapy treatment records from this provider 
associated with the claims file.  

The Board observes that the appellant filed an application 
for Social Security Disability benefits based on his 
December 1996 work-related back injury.  The request was 
denied in March 1999, and the associated records do not 
reference the appellant's military service, or link his back 
injury to any incident in service.

Private treatment records indicate that the appellant 
received substantial treatment at the McKenzie Medical 
Clinic for chronic low back pain during various time 
periods.  For example, in October 2001, the appellant 
reported chronic back pain lasting for a period of 10 to 15 
years, constant, sharp pain which radiated down the left 
leg, and numbness in the left leg and hip.  The examiner 
noted that the appellant's back was tender to palpitation, 
and that any lifting caused "knife-like pain" in the back.  

In January 2002, the appellant presented to McKenzie with 
complaints of low back pain after he tripped over a 
television at home and fell down.  X-rays of the lumbosacral 
spine taken in February 2002 showed osteophytes, spurring, 
loss of disc space at L2, "sacrolization" and arthritic 
changes at L5, and mild scoliosis.  

In May 2002, the appellant presented to the Griffey Clinic 
with back and shoulder spasms, as well as limited range of 
motion and neuropathy in the left upper extremity.  The 
examiner noted that the appellant injured his back at 
Midland Brake "sometime ago." The examiner prescribed 
Flexeril and referred the appellant to the Spectrum Pain 
Clinic.  

Again, the Board finds it noteworthy that the appellant did 
not disclose his military service to any of these providers, 
nor was his low back pain linked to any incident in ACDUTRA.   
 
After reviewing all of the evidence of record, the Board 
concludes that the appellant's service connection claim must 
be denied.  Pursuant to Hickson, the Board acknowledges that 
the appellant currently has DDD of the lumbar spine.  
However, SMRs show no diagnosis of or treatment for DDD 
during a period of National Guard service, and there is no 
competent evidence linking the appellant's DDD, which was 
diagnosed over two decades after separation from the period 
of ACDUTRA, to that period of service.  While Dr. Griffey 
mentioned in his February 1998 statement that the current 
back problems aggravated a previous back condition, it is 
noted that the SMRs showed that Dr. Griffey was treating the 
veteran for a back injury resulting from a 1995 motor vehicle 
accident.  

The Board notes that the appellant explained his own beliefs 
concerning the manner in which he likely contracted DDD.  
However, lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Furthermore, there exists no medical opinion 
in the claims file relating DDD, which was diagnosed many 
years after ACDUTRA, to that period of service.  On the 
contrary, competent medical evidence has linked the 
appellant's low back pain to a work-related accident and a 
motor vehicle accident.

The Board further finds that DDD was not present during an 
initial period of ACDUTRA, and it has not been shown that it 
developed thereafter as a result of a service-related 
incident.  Indeed, in view of the first suggestion of 
pertinent disability many years after service, relating DDD 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
Moreover, the United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of over two decades between service and 
the diagnosis of DDD is evidence against the appellant's 
claim.  

Accordingly, the Board finds that DDD was not incurred in or 
aggravated by active service.  As the preponderance of the 
evidence is against the appellant's claim for service-
connection, the benefit of the doubt rule is not for 
application in this case.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which an appellant might have been able to infer what 
evidence the VA found lacking in the appellant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006)(where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

An initial letter from the RO dated May 2003 informed the 
appellant of the type of evidence needed to substantiate his 
service-connection claim as well as an explanation of what 
evidence the appellant was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  However, the letter did not explicitly ask that the 
appellant provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), even though he 
was advised of the types of evidence that could substantiate 
his claim and to ensure that VA receive any evidence that 
would support the claim.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter to 
the appellant dated March 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the service-connection 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2006 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in a letter from VA dated March 2006, 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.

In sum, the Board finds that any deficiency in the notice to 
the appellant or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the appellant clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the appellant 
over the course of this appeal; and (2) based on the 
appellant's contentions and the communications provided to 
the appellant by the VA over the course of this appeal, he is 
found to be reasonably expected to understand from the 
notices provided what was needed.  In that regard, the 
appellant has submitted pertinent medical evidence from both 
private physicians and VA that shows he has a current 
disability.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the appellant's service medical records have been obtained.  
The appellant's post-service treatment records have been 
obtained.  
The Board also notes that the appellant directed VA to obtain 
additional private treatment records from W. Griffey, M.D. 
and Dr. Carpenter, M.D.  Correspondence from Dr. Griffey's 
office staff dated August 2005 indicated that the additional 
records would not be released until the appellant made 
payment on a "large outstanding balance on the acct."  
Likewise, VA learned in August 2005 that Dr. Carpenter passed 
away on July 2, 2005, and as such, VA was unable to locate 
the appellant's records.  The veteran was informed of the 
unavailability of the records in November 2005 and that VA 
would make another attempt to obtain the records but that he 
could also obtain the records and submit them.  The records 
were not obtained directly from the physicians' offices.  In 
March 2006, the veteran reported that he did not have any 
other evidence to provide.  Accordingly, VA satisfied its 
duty to notify pursuant to 38 C.F.R. § 3.159(e).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the appellant's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the appellant has a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the appellant suffered an in-
service event, injury or disease.  In this case, the 
appellant claims that his DDD is related to basic training 
activities.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
no competent evidence linking DDD to any incident of service.  
Rather, the competent medical evidence links the appellant's 
low back condition to a work-related accident or a motor 
vehicle accident.  As the Board ultimately finds in this case 
that the preponderance of the evidence weighs against the 
appellant's claim for service connection, a VA examination is 
not required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as a low back condition, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


